                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 MARTÍN JONATHAN BATALLA
 VIDAL, et al.,

                    Plaintiffs,

          v.                                            No. 16-cv-4756 (NGG) (JO)

 CHAD F. WOLF, et al.,

                    Defendants.



 STATE OF NEW YORK, et al.,

                    Plaintiffs,

          v.                                            No. 17-cv-5228 (NGG) (JO)

 DONALD TRUMP, et al.,

                    Defendants.


                                   NOTICE OF APPEARANCE

       To the clerk of the Court and all parties of record:

       Please enter the appearance of Christopher D. Dodge, United States Department of Justice,

Civil Division, Federal Programs Branch, as counsel for all Defendants in the above-captioned case,

pursuant to Local Civil Rule 1.3(c).




                                                    1
Dated: October 15, 2020       Respectfully submitted,

                              JOHN V. COGHLAN
                              Deputy Assistant Attorney General

                              SETH D. DuCHARME
                              Acting United States Attorney

                              BRAD P. ROSENBERG
                              Assistant Branch Director

                               /s/ Christopher D. Dodge
                              Christopher D. Dodge
                              (MA Bar. No. 696172)
                              Trial Attorney
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street NW
                              Washington, DC 20005
                              Phone: (202) 598-5571
                              Email: christopher.d.dodge@usdoj.gov

                              JOSEPH A. MARUTOLLO
                              Assistant U.S. Attorney
                              United States Attorney’s Office
                              Eastern District of New York
                              271-A Cadman Plaza East, 7th Floor
                              Brooklyn, NY 11201
                              Phone: (718) 254-6288
                              Fax: (718) 254-7489
                              Email: joseph.marutollo@usdoj.gov

                              Attorneys for Defendants




                          2
